DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, Claim 1 recites “in a state in which the drive of the temperature adjusting means and the blowing means has been stopped”. A drive has not been recited for both the temperature adjusting means and the blowing means.  Moreover, this limitation is not understood by the Examiner: “a control means which causes the blowing means to be driven for only a predefined time, if the in-compartment temperature of the accommodating compartment becomes equal to or greater than a predefined reference temperature, in a state in which the drive of the temperature adjusting means and the blowing means has been stopped”. Further clarification of the claim limitation is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wittern et al. (US 2009/0090734).
Regarding Claim 1, Wittern discloses a product accommodating device (fig.1) provided with an accommodating compartment (interior shown in fig.2) having a heat insulating construction (para.0008), in which a plurality of product columns accommodating products aligned in a row are provided in a plurality of levels in such a way that the respective most downstream products are aligned in the vertical direction (figs.1-6), and a blowing means (fan 36, fan 560) for adjusting the internal atmosphere in the accommodating compartment to a prescribed temperature by blowing air that has been adjusted by means of a temperature adjusting means (refrigerator and evaporator; para.0039) disposed in the accommodating compartment (interior shown in fig.2), characterized by being provided with a control means which causes the blowing means to be driven for only a predefined time (para.0049-0050; blowing means 560 would inherently be driven for a predefined time and does not run continuously to maintain the temperature at a predefined temperature), if the in-compartment temperature of the accommodating compartment becomes equal to or greater than a predefined reference temperature (para.0049-0050)
Regarding Claim 3, Wittern discloses characterized in that the temperature adjusting means (refrigerator and evaporator; para.0039) is disposed in a lower portion of the accommodating compartment and cools the air surrounding the temperature adjusting means itself (fig.2).
Regarding Claim 4, Wittern discloses characterized in that the blowing means (fan 36, fan 560) is disposed in the vicinity of the temperature adjusting means (refrigerator and evaporator; para.0039) in the lower portion of the accommodating compartment (fig.3a).

Regarding Claim 6, Wittern discloses characterized in that the blowing means (fan 36, fan 560) is an in-compartment fan (fig.3a).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wittern et al. (US 2009/0090734) in view of Rockola (US 5,080,256).
Regarding Claim 2, Wittern does not disclose characterized in that the product columns accommodate the products lying down side-by-side in a row in an accommodating passage that extends in an inclined manner in such a way as to become gradually lower from the upstream side toward the downstream side.
Rockola discloses the product columns accommodate the products lying down side-by-side in a row in an accommodating passage that extends in an inclined manner in such a way as to become gradually lower from the upstream side toward the downstream side (figs.1-2). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Wittern with the product columns accommodate the products lying down side-by-side in a row in an accommodating passage that extends in an inclined manner in such a way as to become gradually lower from the upstream side toward the downstream side simply to efficiently and effectively dispense cylindrical articles in a horizontally inclined superposed storage racks into a vertical drop. Moreover, such configuration is very well-known in the art and does not impart novelty on the claim limitation.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651